Citation Nr: 0126904	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  00-05 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable rating for postoperative 
pilonidal sinus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
March 1954.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO) that continued a noncompensable rating for postoperative 
pilonidal sinus.  


FINDINGS OF FACT

1.  The one-inch scar on the superior aspect of the left 
buttock clef resulting from the postoperative pilonidal sinus 
is on a nonexposed area of the veteran's body and well-
healed, with no ulceration, purulent discharge, redness, 
swelling, tenderness, exfoliation, exudation, itching, 
extensive lesions, disfigurement, crusting, or systemic or 
nervous manifestations.  

2.  The veteran's postoperative pilonidal sinus does not 
cause leakage, involuntary bowel movements, or loss of 
sphincter control.  


CONCLUSION OF LAW

The criteria for a compensable rating for postoperative 
pilonidal sinus are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, 
Diagnostic Codes 7332 and 7335, 4.118, Diagnostic Codes 7803, 
7804, 7805, 7806, and 7819 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While in service in June 1953, the veteran was treated for an 
inflamed pilonidal sinus covering an area of eight square 
centimeters and located just five centimeters superior to the 
anus.  A foul smelling pus was exposed, and a Penrose drain 
was inserted.  A one-inch scar on the superior aspect of the 
left buttock clef resulted from draining the pilonidal sinus.  
The veteran healed well and returned to duty ten days later, 
with no further incidents of inflammation in service.  He 
applied for service connection in May 1959 and complained of 
intermittent pain, tenderness, and secretion from the 
pilonidal cyst at a September 1959 VA examination.  

A September 1959 rating decision granted service connection 
and an initial noncompensable rating for postoperative 
pilonidal cyst since May 1959.  This rating decision became 
final because the RO informed the veteran of the decision by 
letter, and he did not appeal within the prescribed time 
period.  See 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2001); 
38 C.F.R. § 20.1103 (2001).  Over forty years then went by 
before the veteran filed an application for an increased 
rating in August 1999.  A January 2000 rating decision 
continued the noncompensable rating, and the veteran 
perfected a timely appeal.  

The claim for an increased rating may be decided on the 
merits because the VA fulfilled its duty to assist the 
veteran in the development of the claim.  38 U.S.C. § 5103A 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The RO obtained medical records from the 
identified health care providers, and the veteran received a 
VA examination, filed lay statements with the RO, and 
declined the opportunity for a hearing.  The January 2000 
rating decision and the February 2000 statement of the case 
informed the veteran of the evidence needed to substantiate 
his claim.  Since the veteran was informed of the evidence 
needed to substantiate his claim and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist the veteran.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

For the veteran to prevail in his claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2001).  The rating for a physical 
disability must be considered from the point of view of the 
veteran working or seeking work and the ability of the 
veteran's body as a whole, or of a system or organ of the 
body, to function under the ordinary conditions of daily 
life, including employment and self-support.  See 38 C.F.R. 
§§ 4.2, 4.10 (2001).  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  Regulations require the evaluation of 
the complete medical history of the veteran's condition.  38 
C.F.R. §§ 4.1, 4.2 (2001).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, as is the case here, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2 (2001).  

The veteran's postoperative pilonidal sinus is currently 
evaluated under the criteria for an anal fistula and 
impairment of sphincter control.  See 38 C.F.R. § 4.114, 
Diagnostic Codes 7332, 7335 (2001).  When a disability not 
specifically provided for in the rating schedule is 
encountered, as is the case with pilonidal sinus, it will be 
rated under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  See 38 C.F.R. 
§ 4.20 (2001).  Given the diagnoses and findings of record, 
the Board will consider whether a compensable rating is 
warranted under analogous criteria for scars, anal fistula, 
impairment of sphincter control, benign new growths of skin, 
and eczema since August 1999, when the veteran filed his 
application for an increased rating.

A compensable rating is not warranted for the scar resulting 
from draining the pilonidal sinus in June 1953.  Superficial, 
poorly nourished scars with repeated ulceration warrants a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2001).  Superficial scars, tender and painful on objective 
demonstration, warrants a 10 percent evaluation.  Note: The 
10 percent rating will be assigned, when the requirements are 
met, even though the location may be on tip of finger or toe, 
and the rating may exceed the amputation value for the 
limited involvement.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).  In this case, the medical evidence did not show 
ulceration because the scar was well-healed and there was no 
purulent discharge at the September 1999 VA examination.  
Although the veteran has subjectively complained since 
January 2000 of pain while sitting or standing, he has not 
sought treatment for pain from postoperative pilonidal sinus 
in the last forty years, and the scar was basically nontender 
on objective examination in September 1999.  A compensable 
rating is not warranted under the criteria for superficial 
scars.  

Although scars may be rated on limitation of function of the 
part affected, a compensable rating is not warranted for 
limitation of function from an anal fistula or impairment of 
sphincter control.  See 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2001).  An in ano, or anal, fistula is rated as for 
impairment of sphincter control.  38 C.F.R. § 4.114, 
Diagnostic Code 7335 (2001).  Rectum and anus impairment of 
sphincter control with complete loss of sphincter control 
warrants a 100 percent evaluation.  Rectum and anus 
impairment of sphincter control with extensive leakage and 
fairly frequent involuntary bowel movements warrants a 60 
percent evaluation.  Rectum and anus impairment of sphincter 
control with occasional involuntary bowel movements 
necessitating wearing of a pad warrants a 30 percent 
evaluation.  Rectum and anus impairment of sphincter control, 
constant slight or with occasional moderate leakage, warrants 
a 10 percent evaluation.  Healed or slight impairment of 
sphincter control without leakage warrants a noncompensable 
evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2001).  
The medical evidence shows no impairment because the veteran 
does not experience leakage or involuntary bowel movements.  
The veteran reported no loss of sphincter control at periodic 
visits to a VA clinic from September 1997 to August 1999, and 
after a one-month bout of diarrhea, a May 1999 colon air 
contrast was normal.  A compensable rating is not warranted 
for limitation of function from an anal fistula or impairment 
of sphincter control.  

Likewise, the evidence does not support an increased rating 
under the analogous criteria for benign new growths of skin 
or eczema.  Rate benign new growths of skin as scars, 
disfigurement, etc, and unless otherwise provided, rate 
Diagnostic Code 7819 as for eczema, dependent upon location, 
extent, and repugnant or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118, Diagnostic Code 7819 
(2001).  Eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant warrants a 50 percent evaluation.  
Eczema with exudation or itching constant, extensive lesions, 
or marked disfigurement warrants a 30 percent evaluation.  
Eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area warrants a 10 percent 
evaluation.  Eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area warrants a noncompensable evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).  At periodic VA clinic 
visits from September 1997 to August 1999, examiners noted no 
exfoliation, exudation, itching, extensive lesions, 
disfigurement, ulceration, crusting, or systemic or nervous 
manifestations, and there was no purulent discharge, redness, 
or swelling from the postoperative pilonidal sinus at the 
September 1999 VA examination.  

For all of the foregoing reasons, a noncompensable rating 
continues to be warranted for the veteran's postoperative 
pilonidal sinus.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  The 
symptomatology associated with the veteran's postoperative 
pilonidal sinus does not more nearly approximate the criteria 
for a higher evaluation, and the evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Referral for extraschedular consideration is not warranted 
because exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The evidence does not 
show that the veteran's postoperative pilonidal sinus 
markedly interferes with employment or causes frequent 
hospitalizations.  The veteran refused to have his pilonidal 
sinus removed in 1959, and he has sought no treatment for 
pilonidal sinus in the last forty years.  Referral for 
extraschedular consideration is not currently warranted.  
Submission for a central office rating is also not warranted 
because the scar from the postoperative pilonidal sinus is 
well-healed and on a nonexposed area of the veteran's body.  
See 38 C.F.R. § 4.118 (2001).  


ORDER

Entitlement to a compensable rating for postoperative 
pilonidal sinus is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

